DETAILED ACTION
This Office Action is in response to Amendment filed December 17, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The new claim 9 that depends on the withdrawn claim 3 is withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a certain range of “a proportion of oxygen gas in a whole deposition gas … lower than … 100%”, does not reasonably provide enablement for “a proportion of oxygen gas in a whole deposition gas … equal to 100%” recited in claims 1 and 6.  The specification does not make the invention commensurate in scope with these claims.  Applicants claim that the oxygen gas can be 100% of the whole deposition gas on lines 18-20 of the amended claims 1 and 6.  However, the proportion of oxygen gas cannot be 100% of the whole deposition gas for the following reasons: (1) By claiming that the proportion of oxygen gas can be 100% of the whole deposition gas, Applicants claim that there is no gas species whatsoever other than oxygen in the deposition chamber, but this limitation requires that other gas species such as carbon-containing gas molecules such as CO and CO2 and hydrogen-containing gas molecules such as H2 and H2O inside the deposition chamber for the second oxide semiconductor film are completely and perfectly pumped out of the deposition chamber, which one of ordinary skill in the art knows impossible to carry out since there is always at least some residual gas species in any deposition chamber.  (2) In another interpretation, even if arguendo carbon-containing gas molecules such as CO and CO2 and hydrogen-containing gas molecules such as H2 and H2O are present inside the deposition chamber for the second oxide semiconductor film, Applicants may claim that these gas species are not incorporated into the second oxide semiconductor film at all, which one of ordinary skill in the art knows impossible since any thin film would contain at least a trace amount of impurities incorporated from the deposition chamber.  (3) Also, for Applicants to have a proportion of oxygen gas to be 100% of the whole deposition gas, Applicants should have used 100% pure oxygen gas, which no vendor of gases used for the semiconductor industry sells; in other words, while Applicants may have used 99.9999…9% purity oxygen gas, Applicants could not have used 100% pure oxygen gas.  (4) Further, for the oxygen gas .

Claims 1, 2, 6-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a certain range of “a proportion of oxygen gas in a whole deposition gas … lower than … 100%”, does not reasonably provide enablement for “a proportion of oxygen gas in a whole deposition gas … equal to 100%” recited in claims 1 and 6 when the second oxide semiconductor film is formed by a sputtering method as recited in claims 2 and 7.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  Applicants claim that the oxygen gas can be 100% of the whole deposition gas on lines 18-20 of claims 1 and 6 when the second oxide semiconductor film is formed by a sputtering method as recited in claims 2 and 7.  (1) However, this claimed feature suggests that the sputtered and evaporated elements such as Ga, In, etc. at all, which is not possible.  (3) Also, Applicants basically claim that the sputtering gas is 100% pure oxygen, which is not possible as discussed above.  (4) Furthermore, Applicants claim that other sputtering gas species such as Ar and Cl2 that are commonly used and thus may have been used in combination with oxygen would not be deposited into the second oxide semiconductor film at all, which is not possible, either.  Claims 2 and 8 depend on claim 1, and claims 7 and 10 depend on claim 6, and therefore, claims 2, 7, 8 and 10 also fail to comply with the Scope of Enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(2) Regarding claims 1 and 6, it is not clear what “a whole deposition gas” recited on line 19 refers to, because (a) for Applicants to claim the proportion of oxygen gas, Applicants should first claim what the whole deposition gas is constituted of, (b) as discussed above under 35 USC 112(a) rejections, the oxygen gas cannot be the sole gas inside the deposition chamber since there inherently are other gas molecules such as carbon-containing gas molecules and hydrogen-containing gas molecules inside the deposition chamber that would be deposited together with oxygen gas molecules, (b) as discussed above under 35 USC 112(a) rejections, Applicants could not have used 100% pure oxygen gas, and/or blocked incorporation of impurity gas molecules present inside the deposition chamber into the second oxide semiconductor film, (c)  when the oxygen gas constitutes 100% of the whole deposition gas, the other elements that constitute the second oxide semiconductor film cannot be incorporated in a gas phase, which is not possible since sputtered and evaporated elements of Ga, In, Al, Zn and/or Sn from a sputtering target are in a gas phase rather than in a liquid or solid phase, and (d) therefore, it is not clear what “a whole deposition gas” refers to such that the oxygen gas can constitute 100% of the whole deposition gas.
Claims 2 and 8 depend on claim 1, and claims 7 and 10 depend on claim 6, and therefore, claims 2, 7, 8 and 10 are also indefinite.
(3) Regarding claims 2 and 7, it is not clear how the second oxide semiconductor film can be formed by a sputtering method as recited in claims 2 and 7, and then the inherently comprise some hydrogen, carbon and/or nitrogen atoms, which would also be deposited together with the other elements that constitute the second oxide semiconductor film..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2013/0270552)
Regarding claims 1 and 2, Yamazaki et al. disclose a method for manufacturing a semiconductor device (Fig. 2), comprising the steps of: forming a first insulating film (103 or 104) ([0084]), forming a first oxide semiconductor film (106a) ([0065]) over the first insulating film; forming a second insulating film (110) ([0065]) over the first oxide semiconductor film; and forming a first gate electrode (112) ([0075]) comprising a second oxide semiconductor film over the second insulating filrn (claim 1), wherein the 
Yamazaki et al. differ from the claimed invention by not showing that, in the step of forming the second oxide semiconductor film, a proportion of oxygen gas in a whole deposition gas is higher than or equal to 50 % and lower than or equal to 100 % (claim 1), wherein the second oxide semiconductor film is formed by a sputtering method (claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, in the step of forming the second oxide semiconductor film, a proportion of oxygen gas in a whole deposition gas can be higher than or equal to 50 % and lower than or equal to 100 %, and the second oxide semiconductor film disclosed by Yamazaki et al. can be formed by a sputtering method, because (a) Yamazaki et al. disclose an oxide semiconductor such as InGaZnO, InSnO, InGaO, InZO, SnO or InO including nitrogen in paragraph [0075], and therefore, oxygen atoms are main constituent elements of the second oxide semiconductor film, while nitrogen is included inside the oxide semiconductor, (b) in this case, the proportion of oxygen gas would be greater than nitrogen gas when oxygen and nitrogen are deposited in gas phases, (c) Yamazaki et al. also disclose that the first oxide semiconductor film 106a can be formed by a sputtering method, and in this case, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to form the second oxide semiconductor film 112 by a sputtering method since forming the second oxide semiconductor film 112 by a sputtering method would simplify the manufacturing process of the semiconductor device, and thus would 
Please refer to the explanations of the corresponding limitations above.
Regarding claims 6 and 7, Yamazaki et al. disclose a method for manufacturing a semiconductor device (Fig. 2), comprising the steps of: forming a first insulating film (103 or 104) over a substrate (100), forming a first oxide semiconductor film (106a) ([0065]) over the first insulating film; forming a second insulating film (110) ([0065]) over the first oxide semiconductor film; and forming a first gate electrode (112) ([0075]) comprising a second oxide semiconductor film over the second insulating filrn (claim 6), wherein the first oxide semiconductor film (106a) is formed by a sputtering method ([0093]) (claim 7).
Yamazaki et al. differ from the claimed invention by not showing that the second oxide semiconductor film is formed while heating the substrate, and in the step of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second oxide semiconductor film is formed while heating the substrate, because (a) Applicants do not specifically claim the heating method or the heating temperature, (b) therefore, as long as the second oxide semiconductor film is formed at a temperature higher than an unspecified reference temperature such as 0oC or room temperature, the second oxide semiconductor film would be heated relative to that unspecified reference temperature during the formation process, (c) the deposition temperature of the second oxide semiconductor film can be greater than 0oC or room temperature to improve quality of the second oxide semiconductor film, (d) during the formation step of the second oxide semiconductor film, the atoms constituting the second oxide semiconductor film that impinge onto the insulating layer 110 of Yamazaki et al. would transfer their kinetic energy to the insulating layer 110, which would be transferred to the substrate to a certain degree, which in turn would heat the substrate to a certain degree, and (e) furthermore, the deposition of the second oxide semiconductor film disclosed by Yamazaki et al. can be performed at an elevated temperature to improve its crystallinity, which would allow obtaining a desired work function for the second oxide semiconductor film disclosed in paragraph [0075] of Yamazaki et al.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, in the step of forming the second oxide semiconductor film, a proportion of oxygen gas in a whole deposition gas can be higher than or equal to 80 % and lower than or equal to 100 %, and the second oxide semiconductor film disclosed by Yamazaki et al. can be formed by a sputtering method, because (a) Yamazaki et al. disclose an oxide semiconductor such as InGaZnO, InSnO, InGaO, InZO, SnO or InO including nitrogen in paragraph [0075], and therefore, oxygen atoms are main constituent elements of the second oxide semiconductor film, while nitrogen is included inside the second oxide semiconductor film, (b) in this case, the proportion of oxygen would be greater than nitrogen when they are in a gas phase, (c) Yamazaki et al. also disclose that the first oxide semiconductor film 106a can be formed by a sputtering method, and in this case, forming the second oxide semiconductor film 112 by a sputtering method would simplify the manufacturing process of the semiconductor device, and thus would be cost-effective than using another deposition method that requires another deposition chamber, (d) in this case, a proportion of oxygen gas in a whole deposition gas in Yamazaki et al. can be higher than or equal to 80 % and lower than or equal to 100 % since (i) Yamazaki et al. would disclose the same deposition method as Applicants originally disclosed and claim in claim 7, (ii) 
Regarding claims 8 and 10, Yamazaki et al. further comprise for the method for manufacturing a semiconductor device, according to claims 1 and 6 the steps of: forming a second gate electrode (102 in Fig. 2A); forming a third oxide semiconductor film (106b) over and in contact with the first oxide semiconductor film (106a); forming a source electrode (108a) and a drain electrode (108b) over and in contact with the third oxide semiconductor film, wherein the second gate electrode is formed under the first insulating film (103 or 104).
Yamazaki et al. differ from the claimed invention by not comprising forming a third insulating film including hydrogen, over the second oxide semiconductor film.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method disclosed by Yamazaki et al. can further comprise forming a third insulating film including hydrogen, over the second oxide semiconductor film, because (a) Applicants do not specifically claim whether or not the third insulating film is in contact with the second oxide semiconductor film, (b) 

Response to Arguments
Applicants’ arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAY C KIM/Primary Examiner, Art Unit 2815